Citation Nr: 1624286	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-20 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder, to include as secondary to service-connected disabilities. 

2.  Entitlement to a total disability rating basted on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) from July 2010 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In December 2014, the Board remanded this matter for additional development.  As discussed further below, the Board's directives have not been substantially completed and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's December 2014 remand directed the AOJ to obtain a VA examination to specifically address the Veteran's contention that his psychiatric disorder is related to his service-connected traumatic brain injury (TBI) or TBI residuals.  However, the July 2015 VA PTSD examiner did not address the previous diagnoses of mental health disorders evident in the record.  In this regard, the record reflects a number of psychiatric disorders, to include PTSD, major depressive disorder, mood disorder, bipolar disorder and depressive disorder.  The July 2015 VA examiner indicated that the Veteran did not have a current diagnosis of PTSD, any other mental disorder or TBI' however, she failed to provide an opinion regarding any of the previously diagnosed mental disorders or reconcile this conflicting evidence. 

Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

In light of the remand, relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to procure any and all VA medical records prior to February 2009 and after December 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  Upon completion of the above, schedule the Veteran for an appropriate VA examination so as to determine the nature and etiology of any currently or previously diagnosed psychiatric disability.  This examination should be completed by a VA psychiatrist or psychologist other than the July 2015 examiner.  The claims folder, including a copy of this remand, must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  The examiner should address the following: 

a) Please provide the Veteran's acquired psychiatric disabilities that he currently has or has previously had during the period under consideration (March 2010 to the present).

b) For each current or previously diagnosed psychiatric disability, is it at least as likely as not (50% percent degree of probability or greater) that such disability began in service or is otherwise attributable to service?

c) For each current or previously diagnosed psychiatric disability, is it at least as likely as not (50% percent degree of probability or greater) that such disability was caused or aggravated by a service-connected disability?  Service connection is in effect for TBI, a seizure disorder, tinnitus and headaches and head scar.

d) The examiner should also provide a discussion regarding the impact of any current or previously diagnosed psychiatric disability on the Veteran's ability to maintain employment and the Veteran's current employment status.

The examiner must take a psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

In providing the requested opinions, the examiner must also reconcile the conflicting medical opinions and evidence of record.  

The examiner should specifically address the following:

a) A January 2011 medical opinion letter by private psychologist, H.R., Psy.D. states that Dr. H.R. diagnosed the Veteran with PTSD and that the Veteran has been attending individual weekly psychotherapy sessions with Dr. H.R. since November 2009.  Dr. H.R. also provided similar letters in 2013 and 2016.

b) The medical treatment records from Dr. A.R. dated January 2011 through November 2011.

c) The May 2013 VA examination identified the Veteran's current psychiatric diagnosis as a depressive disorder, not otherwise specified.

d) The July 2015 VA examination.

e) Service treatment records verify that the Veteran was involved in a September 1972 motor vehicle accident.

f) Service treatment records show complaints of "blacking out."

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must review the new VA examination report and medical opinion to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO should implement corrective procedures to avoid further remand.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

